Citation Nr: 1140316	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  08-17 638	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Whether the severance of service connection for diabetes mellitus was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The appellant had initial active duty for training (ACDUTRA) from January to April 1980; she also had many years of additional Air National Guard service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 RO rating decision that severed service connection for diabetes mellitus, effective December 1, 2007.  


FINDINGS OF FACT

1.  In June 2005, the RO granted service connection for diabetes mellitus, effective July 8, 2003.  

2.  In February 2006, the RO proposed to sever service connection for diabetes mellitus.  

3.  In August 2007, the RO severed service connection for diabetes mellitus, effective December 1, 2007.  

4.  The grant of service connection for diabetes mellitus was clearly and unmistakably erroneous as the evidence of record does not establish that the appellant's diabetes mellitus was incurred in or aggravated by active duty service in the Air National Guard.  


CONCLUSION OF LAW

The criteria to sever service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 1131, 5107, 5109 (West 2002); 38 C.F.R. §§ 3.105(d), 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The Board finds that the VCAA and its implementing regulations are inapplicable. The issue on appeal is severance of service connection issues which requires application of the clear and unmistakable evidence (CUE) standard.  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable to motions for revision of a decision on the grounds of CUE.  Livesay v. Principi, 15 Vet. App. 165 (2001).

That notwithstanding, the Board finds that all pertinent evidence is in the claims folder.  The appellant has not indicated the existence of any other evidence that is relevant to her appeal.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA notice is not required where there is no reasonable possibility that additional development will aid the claimant).

The Board additionally observes that general due process considerations have been complied with in this case.  See 38 C.F.R. §§ 3.103, 3.105 (2010).  VA sent the appellant a notice letter in February 2006 that informed her of the proposal to sever her service connection benefits.  In that notice, with an associated copy of a February 2006 RO decision, the appellant was provided with detailed reasons for the proposed severance and the type of information or evidence he could submit in response.  She was informed of her right to a personal hearing and her right to representation.  The February 2006 letter also informed the appellant that unless additional evidence was received within 60 days, service connection for bilateral hearing loss and tinnitus would be severed.  The August 2007 RO decision complied with the requirements of 38 C.F.R. § 3.105(d) in severing service connection effective December 1, 2007.  

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection for a "chronic disease," such as diabetes mellitus, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual was disabled or died from a disease or injury incurred in or aggravated in the line of duty, and any period of inactive duty training during which the individual was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(24).  

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the Veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1131; 38 C.F.R. § 3.1(n), 3.301.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Once service connection has been granted, it can be severed only upon the Secretary's showing that the final rating decision granting service connection was "clearly and unmistakably erroneous," and only after certain procedural safeguards have been met.  38 C.F.R. § 3.105(d); see also Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves v. Brown, 6 Vet. App. 166 (1994).

When severance of service connection is warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The Veteran will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  38 C.F.R. §§ 3.103(b)(2), 3.105(d).

Service connection will be severed only where the evidence establishes that the grant was clearly and unmistakably erroneous.  The burden of proof in such cases is upon the Government.  38 C.F.R. § 3.105(d) (2010).  See also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

Clear and unmistakable error (CUE) is defined as "a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

To determine whether CUE was present under 38 C.F.R. § 3.105(a) in a prior determination, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

In determining whether service connection will be severed, VA may-and, in fact, must-consider evidence that was generated after the original decision was made. Stallworth v. Nicholson, 20 Vet. App. 482 (2006) (holding that a "severance decision focuses-not on whether the original decision was clearly erroneous-but on whether the current 'evidence establishes that [service connection] is clearly erroneous' " (quoting 38 C.F.R. § 3.105(d))); see Daniels v. Gober, 10 Vet. App. 474, 480 (1997) (holding that 38 C.F.R. § 3.105(d) "clearly contemplat[es] the consideration of evidence acquired after the original granting of service connection").

VA has complied with the relevant notice requirements of 38 C.F.R. § 3.105(d) and 38 C.F.R. § 3.114(b).  Accordingly, the Board will proceed to the merits of the appellant's claim.

In August 2003, the appellant filed a claim of service connection for diabetes mellitus.  She reported that she had active service in the Air National Guard from November 1979 to November 1985 and from July 1989 to July 2003.  The appellant indicated that she began treatment for diabetes mellitus in January 2000.  

The appellant essentially contends that she was on active duty when her diabetes mellitus was diagnosed in January 2000.  The appellant had an initial period of ACDUTRA in the Air Force from January to April 1980 and had many years of additional service in the Air National Guard.  

The available service personnel records show that the appellant had many years of service, including periods of active duty for training and inactive duty training, in the Air National Guard until July 2003.  An August 1999 special order from the New York Air National Guard shows that she was scheduled for Unit Training Assemblies on numerous dates, including from January 8 to January 9, 2000.  

A May 2000 statement from the Department of the Air Force notes that the appellant had been a member of the 106th Rescue Wing, New York Air National Guard, Logistics Squadron, since 1998.  It was reported that the Veteran was assigned as an administrative specialist and that she performed numerous and various types of duties involving accounting and finance functions.  The statement indicates that the appellant was presently responsible for collecting and compiling personnel data for submission into the base accounting and finance office.  The statement reported that the appellant was required to perform those duties in an active duty status two days a month and an additional fifteen days a year and that she performed those duties in very professional and outstanding manner.  

A September 2002 Air National Guard/U.S. Air Force Reserve Point Credit Summary indicated that the appellant had no active duty for training points from July 8, 1999 to July 7, 2000, and that she received 41 points for inactive duty for training.  For the period from July 8, 2000, to July 7, 2001, it was reported that the appellant received 14 points for active duty for training and 33 points for inactive duty training.  

A May 2003 statement from the Department of the Air Force, Headquarters Air Reserve Personnel Center, indicated that the appellant had been relieved of her current assignment and assigned to the retired reserve section.  It was noted that the appellant was assigned to the retired reserve in July 2003.  

The Veteran's service treatment records for her period of verified active duty in the Air Force from January 1980 to April 1980 do not show complaints, findings, or diagnoses of diabetes mellitus.  

The first post-service evidence of record or diabetes mellitus is in January 2000.  

A January 2000 private treatment report from L. V. Giola, M.D., shows that the appellant referred herself for an initial office visit for an evaluation of possible diabetes mellitus.  The appellant indicated that over the past couple of weeks, she had suffered from symptoms of "polys" and blurry vision.  She stated that she had not had any definite weight loss, but that her family history was positive for diabetes mellitus in both parents.  It was noted that a random glucose was 565.  The impression was newly-detected noninsulin dependent diabetes mellitus.  

A January 2000 statement from Dr. Giola reported that the appellant was under her care for newly-diagnosed diabetes.  Dr. Giola indicated that the appellant's newly-diagnosed diabetes mellitus was causing her to have blurry vision, which might continue over the next three to four weeks.  

The appellant's service treatment records for Air National Guard purposes indicate that she was noted to have diabetes mellitus on multiple occasions following the January 2000 diagnosis by a private physician.  For example, a March 2000 examination report, for Air National Guard purposes, included a notation that the appellant was recently diagnosed with type II diabetes mellitus.  It was reported that the appellant was presently being treated with an oral hypoglycemic and that her blood sugar was under control at the present time.  

On a medical history form at the time of a June 2000 examination, the reviewing examiner noted that the appellant was recently diagnosed with type II diabetes mellitus.  It was noted that a medical evaluation board was presently in process.  The objective June 2000 examination report was not of record.  

An August 2000 medical summary report indicates that the appellant began having complaints of blurry vision during the month of January 2000.  The examiner reported that following an evaluation by an optometrist, the appellant was referred to her primary care physician for "diabetic changes" in her eyes.  It was noted that the appellant was diagnosed with diabetes mellitus by her primary care physician in late January 2000.  The examiner related that since the appellant's diagnosis, she had been receiving treatment from her primary care physician, which consisted of dietary management and use of an oral hypoglycemic agent (Amaryl).  The examiner indicated that, presently, the appellant denied any symptoms, including polyuria, polydipsia, and polyphagia, and that she stated that her vision had improved since starting Amaryl.  The diagnosis was new onset noninsulin dependent diabetes mellitus.  

The examiner reported that the appellant's diabetes mellitus was under control with diet modification and oral hypoglycemic medication.  It was noted that the appellant denied any diabetic symptoms or limitations in her active role in the Air National Guard.  The examiner remarked that he believed that the appellant's condition would not affect her mission accomplishment or jeopardize her health if she continued her duties with the Air National Guard.  

An August 2001 medical summary report shows that in August 2000, the appellant was certified medically qualified for worldwide duty with a waiver for type II diabetes mellitus and that a renewal of that waiver was requested.  The examiner indicated that the appellant was diagnosed with diabetes mellitus in January 2000 and that she was treated with diet and Amaryl with adequate control.  It was noted that, since that time, her medication had been switched to Avandia and that she remained symptom free.  The diagnosis was type II diabetes mellitus.  The examiner commented that the appellant remained asymptomatic and functionally not impaired with respect to her diabetes mellitus and that she was being well controlled without a hypoglycemic agent, utilizing diet and an insulin sanitizer.  The examiner remarked that the appellant's continued participation in the Air National Guard would not compromise the mission or her personal health.  It was recommended that her waiver be renewed.  

Additional post-service private and VA treatment records (including VA examination reports) show continued treatment for diabetes mellitus on numerous occasions.  For example, a May 2002 statement from S. Afzal, M.D., indicated that the appellant had a history of diabetes and that she should be excused from exercise which involved missing her diabetic diet.  A May 2004 statement from Dr. Giola reported that the appellant was under her care for a chronic disease of "type I" diabetes mellitus.  

A June 2004 VA general medical examination report states that there was no claims file to review.  The appellant reported that she was diagnosed with type II diabetes three years earlier in 2001, while she was in the military.  She reported that she had suffered from hypoglycemic reactions about once a week and that she did not need hospitalizations.  The appellant stated that she was on a restrictive diet that mainly involved avoiding carbohydrates and sugars.  It was noted that the appellant had no restriction of activities secondary to her diabetes mellitus and that she had no visual problems, cardiovascular symptoms, or neurologic symptoms.  The diagnoses included type II diabetes.  The examiner indicated that the appellant stated that she was diagnosed with diabetes mellitus while in the service three years earlier.  The examiner commented that he did not have the claims file to confirm the appellant's statement, but if it was true, it was at least as likely as not that she was diagnosed while in the service.  

A June 2005 RO decision granted service connection and a 20 percent rating for diabetes mellitus, effective July 8, 2003.  The RO noted that the appellant's service treatment records showed that she was treated for type II diabetes mellitus that was diagnosed in January 2000.  The RO indicated that the appellant was treated with a restricted diet and medications (Amaryl and Avandia).  The RO reported that various private treatment records showed that the appellant was being treated for diabetes mellitus since service.  The RO observed that a VA general medical examination report was conducted and reviewed.  It was noted that the appellant was diagnosed with type II diabetes mellitus.  The RO apparently believed that the appellant was on active duty at the time that she was diagnosed with diabetes mellitus in January 2000.  

In August 2005, the appellant filed a claim for an increased rating for her service-connected diabetes mellitus.  The appellant also filed other claims at that time.  

In February 2006, the RO proposed to sever service connection for diabetes mellitus.  The RO noted that the appellant's service personnel records dated from November 1979 to July 2003 indicate that she was a member of the North Carolina Air National Guard from November 1979 to November 1985 with no prior active federal service.  It was also noted that the appellant had basic military training for six weeks in 1980.  The RO indicated that the appellant was a member of the New York State Air National Guard from July 1979 to July 2003 with an indication of one year and two months of prior federal service.  The RO reported that a personnel credit summary showed that for the period from July 8, 1999, to July 7, 2000, the appellant was given no credit for active duty.  The RO noted that a medical summary form the Air National Guard indicated that the Veteran was diagnosed with diabetes mellitus in January 2000.  

The RO proposed to sever service connection for diabetes mellitus because the appellant did not have the requisite service.  The RO noted that the appellant was granted service connection for diabetes mellitus when there was no indication that she was on active duty for training or inactive duty training in January 2000.  The RO indicated that the evidence of record showed that the appellant was not credited for any active duty during the period.  

In August 2007, the RO severed service connection for diabetes mellitus, effective December 1, 2007.  The RO indicated that service connection for diabetes mellitus was severed because the evidence failed to show that she was first diagnosed with such disorder during active military service, or active duty, or active duty for training.  The RO noted that the evidence failed to show a compensable diagnosis of diabetes mellitus within one year of an active duty period.  

Based on the record, the Board finds that awarding service connection for diabetes mellitus was clearly and unmistakably erroneous because there is no evidence to show that diabetes mellitus was incurred in or aggravated by active duty service.  

The Board observes that for the purpose of establishing service connection for diabetes mellitus, there must be a disease or injury incurred in or aggravated by service.  The evidence indicates that the appellant was first diagnosed with diabetes mellitus in January 2000.  The Board notes that the appellant was not serving on active duty or active duty for training in January 2000.  The Board observes that there is simply no evidence that the appellant's diabetes mellitus had its onset during a period of active duty or active duty for training.  

Additionally, the Board notes that a June 2004 VA general medical examination report shows a diagnosis of diabetes mellitus.  The examiner specifically noted that there was no claims file to review.  The examiner indicated that the appellant stated that she was diagnosed with diabetes mellitus while in the service three years earlier.  The examiner commented that he did not have the claims file to confirm the appellant's statement, but if it was true, it was at least as likely as not that she was diagnosed while in the service.  The Board observes that the VA examiner's positive nexus was based solely on whether the appellant's statement that she was diagnosed with diabetes while in the service three years earlier.  As discussed above, the evidence clearly indicates that the appellant was diagnosed with diabetes mellitus in January 2000 when she was not on active duty, or for that matter, active duty for training, or inactive duty training.  

The error in granting the claim of service connection for diabetes mellitus because it was believed that the appellant was on active duty in January 2000 when diabetes mellitus was first diagnosed is the kind of error, that, when called to the attention of reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would be manifestly different but for the error.  On review of the record, the Board finds the evidence supports the finding that the grant of service connection for diabetes mellitus was clearly and unmistakably erroneous.  The record contains no basis upon which it can be found that the appellant's diabetes mellitus was incurred in or aggravated during active military service.  Had the correct facts been known, service connection would not have been granted, and thus would have manifestly changed the outcome at the time the June 2005 RO decision, which granted service connection for diabetes mellitus, was made.  The severance of service connection was thus proper.  


ORDER

The severance of service connection for diabetes mellitus was proper; the appeal is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


